
	

115 SRES 713 IS: Celebrating the 160th anniversary of the Ladies Christian Association, which became the Young Women’s Christian Association.
U.S. Senate
2018-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 713
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2018
			Ms. Heitkamp (for herself and Mrs. Capito) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Celebrating the 160th anniversary of the Ladies Christian Association, which became the Young
			 Women’s Christian Association.
	
	
 Whereas, in 1858, the Ladies Christian Association, which later became the Young Women’s Christian Association (referred to in this preamble as the YWCA), was established in New York, New York, to support young working women and later expanded to become one of the first boarding houses for female students, educators, and factory workers;
 Whereas, in 1866, the YWCA was established in Boston, Massachusetts, as a residence for girls from Boston and rural areas;
 Whereas the national office of the YWCA was established in 1907 and later became an integral part of the civil rights movement;
 Whereas, for more than 160 years, the YWCA has been at the forefront of the most pressing social movements, including the movements for civil rights, affordable housing, pay equity, violence prevention, and health care;
 Whereas the YWCA is on a mission to eliminate racism, empower women, stand up for social justice, help families thrive, and strengthen communities;
 Whereas the YWCA is the largest provider of domestic violence services in the United States and helps more than 535,000 women each year with safety services, including sexual assault survivor support programs, emergency shelters for survivors of domestic violence, counseling, and court assistance; and
 Whereas, each year, the YWCA reaches 2,300,000 women, children, and families through more than 210 local associations across 46 States and the District of Columbia: Now, therefore, be it
		
	
 That the Senate— (1)celebrates the 160th anniversary of the founding of the Ladies Christian Association, which became the Young Women’s Christian Association;
 (2)commends the Young Women’s Christian Association and the local associations of the Young Women’s Christian Association on the strides the Young Women’s Christian Association has made for women and girls; and
 (3)supports policies that advance the mission of the Young Women’s Christian Association of eliminating racism, empowering women, and promoting peace, justice, freedom, and dignity for all.
			
